United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1819
                                    ___________

City of Lake Ozark, Missouri;            *
Wally Schrock; Robert Ashford;           *
Michael Luby,                            *
                                         * Appeal from the United States
             Appellees,                  * District Court for the
                                         * Western District of Missouri.
      v.                                 *
                                         * [UNPUBLISHED]
Robert Singleton; Justin Olsen,          *
                                         *
             Appellants.                 *
                                    ___________

                              Submitted: January 18, 2008
                                 Filed: September 15, 2008
                                  ___________

Before WOLLMAN, BRIGHT, and SMITH, Circuit Judges.
                          ___________

PER CURIAM.

      Robert Singleton and Justin Olsen appeal from the district court’s1 adverse grant
of summary judgment on their 42 U.S.C. § 1983 claim against the City of Lake Ozark,
Missouri, Wally Schrock, Robert Ashford, and Michael Luby. Having reviewed the
record de novo and considered the arguments raised by the appellants, we conclude



      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
that the district court’s order contains no error of fact or law and thus should be
affirmed.

       Singleton and Olsen also appeal from the dismissal without prejudice of Rudy
Rodriguez, whom they failed to serve within 120 days after filing the complaint. The
district court put Singleton and Olsen on notice that the complaint was subject to
dismissal and properly exercised its discretion when it sua sponte dismissed the
complaint without prejudice under Federal Rule of Civil Procedure 4(m). See Norsyn,
Inc. v. Desai, 351 F.3d 825, 830-31 (8th Cir. 2003)(holding that the district court did
not abuse its discretion when it dismissed the case without prejudice because the
plaintiff failed to properly serve the defendant within 120 days after filing the
complaint).

       Finally, we note that “[d]istrict courts have broad discretion to set filing
deadlines and enforce local rules.” Reasonover v. St. Louis County, Mo., 447 F.3d
569, 579 (8th Cir. 2006). Singleton and Olsen moved for leave to amend their
summary judgment response well after the completion of summary judgment briefing.
The district court granted their motion, but as a sanction for the delay in seeking leave,
it ordered Singleton and Olsen to pay any attorney’s fees incurred by the defendants
in preparing an amended reply. Federal Rule of Civil Procedure 16(f)(2) authorizes
the district court to impose such a sanction, and Singleton and Olsen will not now be
heard to complain that the district court’s order somehow prejudiced them when they
were granted leave to amend but chose not to do so.

      The judgment is affirmed. See 8th Cir. R. 47B.
                           ______________________________




                                           -2-